Citation Nr: 0310334	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right upper extremity, including carpal tunnel syndrome 
(CTS).

2.  Entitlement to service connection for a disability of the 
left upper extremity, including CTS.

3.  Entitlement to service connection for a disorder 
manifested by facial numbness.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a respiratory 
disease.

7.  Entitlement to service connection for heart disease and 
hypertension.

8.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1955 to October 
1957.

This appeal came to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that determined the 
veteran had not submitted well-grounded claims for the 
conditions listed on the first page of this decision.  In 
December 2000, the Board remanded the case to the RO for 
additional development and adjudication of the claims on the 
merits.


FINDINGS OF FACT

1.  The veteran's burns of the hands in service were acute 
and transitory, and resolved without residual disability; a 
disability of the right upper extremity, including CTS, was 
not present in service or for many years later, and is not 
related to a disease or injury in service.

2.  The veteran's burns of the hands in service were acute 
and transitory, and resolved without residual disability; a 
disability of the left upper extremity, including CTS, was 
not present in service or for many years later, and is not 
related to a disease or injury in service.

3.  A disability manifested by facial numbness is not 
demonstrated.

4.  Hearing loss of either ear was not present in service or 
for many years later, and is unrelated to disease or injury 
in service.

5.  Tinnitus was not present in service or for many years 
later, and is not related to a disease or injury in service.

6.  A respiratory disease was not present in service or for 
many years later, and is not related to an incident of 
service, including exposure to asbestos or to nicotine 
dependence that began in service.

7.  A heart disease or hypertension was not present in 
service or for many years later, and is not related to a 
disease or injury in service.

8.  A headache disorder is not demonstrated.


CONCLUSIONS OF LAW

1.  A disability of the right upper extremity, including CTS, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A disability of the left upper extremity, including CTS, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  A disability manifested by facial numbness was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may bilateral sensorineural hearing 
loss be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).

5.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

6.  COPD (chronic obstructive pulmonary disease) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

7.  Coronary artery disease (CAD) and hypertension were not 
incurred in or aggravated by active service, nor may these 
conditions be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).

8.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities, 
and to obtain an opinion as to whether it is at least as 
likely as not that the veteran's respiratory disease is 
related to service, including asbestos exposure or nicotine 
dependence.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claims, that essentially 
notify them of the evidence needed by the veteran to prevail 
on the claims.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  In May 
2001 letters, the RO notified the veteran of the evidence 
needed to substantiate his claims.  Those letters gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for Disabilities of the Right and Left 
Upper Extremities, Including CTS

A.  Factual Background

The veteran had active service from August 1955 to October 
1957.

Service medical records show that the veteran was 
hospitalized in March 1957 for first and second degree burns 
of the hands and abdomen.  It was noted that he was putting 
cold water in a steam drum, causing steam to flare-up and 
injure him.  He was administered morphine sulfate, tetanus 
toxoid, and the burned areas were treated by open method.  He 
was covered prophylactically with antibiotics.  The wounds 
healed cleanly.  The report of his medical examination in 
October 1957 for separation from service is negative for any 
disability of the right or left upper extremity.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the early 
1980's to 2001.  The more salient medical reports related to 
the claims considered in this appeal are discussed in the 
appropriate sections.

A VA medical record shows that the veteran underwent 
conduction studies of the right ulnar and median nerves in 
November 1982.  It was noted that he had had pain in the 
elbow for more than 2 years.  The parameters of the various 
potentials evoked by nerve stimulation were within normal 
limits.  In the median nerve finger-to-wrist sensory 
conduction was slightly slower than in the ulnar.  This was 
considered unusual but not sufficient to be of diagnostic 
significance.  In the median nerve, F-wave latencies were 
essentially at the limit of normal for the veteran, whereas 
ulnar F-wave latencies were well within normal limits.  This 
finding was also considered unusual but not considered 
diagnostic.

A VA report shows that X-ray evaluation of the veteran's 
right elbow was done in July 1983.  It was noted that he had 
complaints of right elbow pain.  It was noted that there was 
no change from previous X-ray examination of the right elbow 
in November 1982.

A VA report shows that the veteran underwent EMG 
(electromyography) studies of the median and ulnar nerves of 
the right and left upper extremities.  No substantive 
electrical evidence of damage to either the median or ulnar 
nerve on the left or on the right from above the elbow to the 
hand was found.  There was an indication of mild injury to 
each median nerve in the wrist region.

A VA report shows that the veteran was hospitalized in 
December 1985.  He underwent right carpal tunnel release for 
right CTS.

The veteran underwent VA examinations in 1986.  At a 
neurological evaluation in June 1986, there were no gross 
neurological deficits relating to the arms from burns in 
service.  At a VA surgical examination in July 1986, the 
conclusions were history of second and third degree burns 
involving the face and upper extremities with no apparent 
residuals, hypesthesia noted in a patchy manner referable to 
the left ulnar nerve of 7 years duration that the examiner 
could not attribute to injury in service, and an unrelated 
back injury.

A VA medical report shows that the veteran underwent 
electrodiagnostic studies of the left upper extremity in 
August 1994.  The impression was examination consistent with 
left CTS.  The electrodiagnostic findings showed slowing of 
the left median motor and sensory nerves as well as a drop in 
amplitude across the carpal tunnel seen in the left median 
sensory conduction.  Compared to a previous study, the 
veteran's study now showed evidence of a moderate left ulnar 
nerve conduction block at the elbow.  Left ulnar nerve 
conduction studies below the elbow segment showed no slowing.  
Both a left carpal tunnel as well as an ulnar nerve 
entrapment at the elbow may be responsible for the veteran's 
symptoms.  

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Statements from the veteran are to the effect that he 
sustained disabilities of the right and left upper 
extremities while making repairs to a boiler in service.  The 
service medical records reveal that the veteran sustained 
burns to his hands in March 1957, but those burns were 
apparently successfully treated because residuals thereof 
were not found at the time of his medical examination in 
October 1957 for separation from service.  Nor do the service 
medical records reveal the presence of any other disability 
of the right or left upper extremity, including CTS.

The post-service medical records do not show the presence of 
any chronic disability of the right or left upper extremity 
until around 1980.  38 C.F.R. § 3.303(b).  These records 
reveal that the veteran has neurological deficits of his 
right and left upper extremities, and CTS of each upper 
extremity has been found.  In June and July 1986, he 
underwent VA examinations, but the examiners were unable to 
link any of the veteran's neurological deficits of the upper 
extremities to a burn injury in service.  Nor do the other 
competent post-service medical records link any disability of 
the right or left upper extremity to a disease or injury in 
service.

The veteran's statements linking his current right and left 
CTS to injuries in service are not considered credible 
because they are refuted by the objective medical evidence of 
record.  Nor is this evidence considered competent because 
the record does not show that he has the education, training 
or experience to make medical diagnoses, opinions or 
statements.  38 C.F.R. § 3.159(a)(1) (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492 (2002).

The Board finds that the evidence shows the veteran's burns 
of the hands in service were an acute and transitory 
condition that resolved without residual disability.  The 
evidence does not show the presence of a chronic disability 
of either upper extremity in service or for many years later, 
and does not link ay current disability of the right or left 
upper extremity, including CTS, to a disease or injury in 
service.  The preponderance of the evidence is against the 
claims for service connection for a disorder of the right and 
left upper extremities, and the claims are denied.



II.  Service Connection for a Disability Manifested by Facial 
Numbness

A.  Factual Background

Service medical records show that the veteran was 
hospitalized in March 1957 for first and second degree burns 
of the hands and abdomen.  It was noted that he was putting 
cold water in a steam drum; steam flared up and caused the 
injuries.  He was administered morphine sulfate, tetanus 
toxoid, and the burned areas were treated by open method.  
The report of this treatment does not show burns to his face.  
Nor do the other service medical records, including the 
report of his medical examination in October 1957 for 
separation from service, show that he sustained an injury to 
the face or a disorder manifested by facial numbness.

A VA report of the veteran's outpatient treatment in October 
1986 notes his complaints of numbness of the face, including 
the lips and chin area 4 to 5 weeks ago.  It was noted that 
the condition had existed for several years and was on and 
off.  A disability of the face was not found.  Nor do the 
other medical reports of the veteran's post-service treatment 
and evaluations show the presence of such a disorder.

B.  Legal Analysis

Statements from the veteran are to the effect that he 
sustained facial numbness in a steam injury to the face while 
working on a boiler on a ship in service.  While the service 
medical records corroborate his statements related to 
sustaining injuries from steam in service, the service 
medical records do not reveal that the residuals of the 
injury included facial numbness.  Nor do those records reveal 
the presence of any facial disorder in service.  The Board 
notes that the veteran is not a combat veteran, and does not 
contend otherwise.  Thus his assertions are not entitled to 
the special consideration afforded under 38 U.S.C.A. § 1154 
(West 2002).

The post service medical records reveal that the veteran gave 
a history of a disorder manifested by facial numbness when 
seen at a VA medical facility in October 1986, but the post-
service medical records do not show clinical findings of a 
chronic disorder manifested by facial numbness.  38 C.F.R. 
§ 3.303(b).

After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of a disorder manifested 
by facial numbness.  Hence, the preponderance of the evidence 
is against the claim for service connection for such a 
disorder, and the claim is denied.

III.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

A.  Factual Background

Service documents indicate that the veteran worked on the 
repair and maintenance of boilers on ships while in service.  
The service medical records do not show that he was treated 
for hearing problems while in service.  The report of his 
medical examination in July 1955 for enlistment into the U.S. 
Navy reveals that his hearing of the whispered voice was 
15/15 in each ear.  The report of his medical examination in 
October 1957 for separation from service shows that his 
hearing of the whispered voice and the spoken voice with each 
ear was 15/15.  Hearing loss was not found.  The service 
medical records do not show the presence of hearing loss of 
either ear.  Nor do those records reveal complaints of 
tinnitus.

The post-service medical records do not reveal the presence 
of tinnitus and hearing loss until the 1990's.  A VA report 
of his treatment in May 1997 notes that he complained of 
symptoms related to the flu.  He was seen in the ENT (ears, 
nose, throat) clinic for complaints of decreased hearing, 
vertigo, and tinnitus.  He was recommended for audiological 
evaluation.  

On the authorized VA audiological evaluation in December 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
50
LEFT
15
15
25
30
45

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the left 
ear.  The diagnoses were mild to moderately severe loss at 
3,000 hertz in the right and left ears.

B.  Legal Analysis

Where sensorineural hearing loss, hypertension or heart 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of active service, it shall be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence shows that the veteran currently has right and 
left ear hearing loss that meets the criteria of 38 C.F.R. 
§ 3.385, and thus service connection is not precluded if the 
hearing loss can be linked to service.  Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  

The veteran's service medical records contain no complaints 
of tinnitus or hearing loss, and neither condition was found 
in service.  By some medical authorities, decibel thresholds 
of 0 to 20 represent normal hearing, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  The post-service medical 
records do not indicate the presence of tinnitus and hearing 
loss of the right and left ears until the 1990's, and do not 
link any of these conditions to an incident of service. 

Statements from the veteran are to the effect that he has 
hearing loss and tinnitus due to exposure to loud noises 
while maintaining and repairing boilers on ships in service.  
While the objective service documents indicate that the 
veteran worked on boilers and that he was most likely exposed 
to loud noises, the evidence does not demonstrate the 
presence of tinnitus, right ear hearing loss or left ear 
hearing loss until the 1990's, many years after service, and 
does not link any of these conditions to an incident in 
service.

The Board finds that the preponderance of the evidence is 
against the claims for service connection for hearing loss of 
the right and left ears, and tinnitus.  Hence, the claims for 
service connection for those conditions are denied.

IV.  Service Connection for a Respiratory Disease

A.  Factual Background

Service documents indicate that the veteran worked on the 
repair and maintenance of boilers on ships while in service.  
These documents reveal that he was born in March 1938 and 
entered active service in the U.S. Navy in August 1955.

Service medical records do not show the presence of a 
respiratory disease.  The report of the veteran's medical 
examination in October 1957 for separation from service shows 
that X-ray examination of his chest was within normal limits.

A VA report reveals that X-rays were taken of the veteran's 
chest in December 1985.  No abnormalities of the lungs were 
found.

A VA medical report shows that the veteran was hospitalized 
in November 1992 for treatment of an unrelated disorder.  
During this hospitalization he underwent physical 
examination.  His lungs were remarkable for crackles up to 
one third to half way up, worse on the left side than the 
right side, and he had expiratory wheezing.  A respiratory 
disease was not noted.  

A private medical report shows that the veteran was 
hospitalized for treatment of unstable angina in April 1993.  
It was noted that his medications included Proventil inhaler.

A report of telephone contact between the veteran and a VA 
representative in June 2001 notes that the veteran reported 
working in a boiler room on a ship in service and working on 
steam fittings.  It was noted that there were pipes that ran 
through the ship that were insulated with asbestos.  The 
veteran reported that he began having difficulty in breathing 
around 1985.

The veteran underwent a VA examination in December 2001 
pursuant to the December 2000 Board remand in order to 
determine the nature and extent of any respiratory disease, 
and to obtain an opinion as to whether it was at least as 
likely as not that any respiratory disorder found was related 
to service, including asbestos exposure or nicotine 
dependence.  Based on the results of the examination, 
including pulmonary function studies, the examiner concluded 
that the veteran had severe COPD.  The examiner noted that 
the veteran began smoking at the age of 13 and quit in August 
2001.  The examiner opined that it was unlikely that the 
veteran's emphysema and respiratory embarrassment were based 
on asbestos exposure.

B.  Legal Analysis

The veteran asserts that he has a respiratory disease related 
to exposure to asbestos in service or to nicotine dependence 
that began in service.  The provisions of the Veterans 
Benefits Administration Adjudication Procedure Manual M21-1, 
Part VI, Paragraph 7.21 must be considered and addressed by 
VA in the adjudication of claims based on exposure to 
asbestos in service.  Ashford v. Brown, 10 Vet. App. 120 
(1997).  VAOPGCPREC 4-2000.  These provisions indicate that 
varieties of asbestos were used in military ship construction 
during World War II and the evidence shows that the veteran 
served on a ship in the U.S. Navy.  These manual provisions 
also require VA to perform all relevant development with 
regard to claims based on exposure to asbestos.  As 
previously noted, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims being considered in this appeal.  

Service connection of disability or death may be established 
if the evidence establishes that the injury or disease 
resulted from tobacco use in line of duty in active service.  
VAOPGCPREC 2-93 and VAOPGCPREC 19-97.  Subsequent to those 
opinions, Public Law No. 105-178 of the "Transportation 
Equity Act for the 21st Century" (TEA 21), signed by the 
President on June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of VA compensation for disability 
resulting from a tobacco-related disease or injury that 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116 (West 2002).  On July 
22, 1998, the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206 that strikes out the provisions 
of Public Law No. 105-178 concerning the amendment to 
38 U.S.C.A. §§ 1110 and 1131 and inserts a new section that 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  This new section is codified at 
38 U.S.C.A. § 1103 (West 2002).  The changes in Public Law 
No. 105-206 apply to claims filed after June 9, 1998, and do 
not affect the appellant's claims filed before that date.

The above-noted manual provisions relating to claims based on 
exposure to asbestos in service require evidence of the 
claimed condition and of evidence linking the condition to 
exposure to asbestos.  The evidence reveals that the veteran 
has COPD, but it does not demonstrate the presence of a 
respiratory disease in service or until the 1990's, many 
years after the veteran's separation from service.  There is 
no competent evidence that links the veteran's COPD to 
exposure to asbestos in service, and the examiner who 
conducted the veteran's VA examination in December 2001 
opined that it was unlikely that the veteran's respiratory 
problems were based on asbestos exposure.

With regard to the claim for service connection for the 
respiratory disease based on nicotine dependence that began 
in service, the report of the veteran's VA examination in 
December 2001 indicates that he began smoking at the age of 
13 years, several years prior to his entry into the U.S. 
Navy.  Nor do the service medical records show that he was 
treated for respiratory problems related to smoking in 
service or for many years later.

While statements from the veteran are to the effect that his 
respiratory disease is due to smoking cigarettes beginning at 
age 17, and/or due to exposure to asbestos while working on a 
ship in service, these statements are, respectively, refuted 
by his statement on medical examination that he started 
smoking at age 13, or not competent because the record does 
not show that he has the experience, training or education to 
make medical diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1); Espiritu, 2 Vet. App. 492.

The Board finds that the evidence does not show the presence 
of a respiratory disease in service or for many years later, 
and that it does not link the veteran's respiratory disease 
first found in the 1990's to an incident of service, 
including exposure to asbestos or smoking that began while in 
service.  The preponderance of the evidence is against the 
claim for service connection for a respiratory disease, and 
the claim is denied.

V.  Service Connection for Heart Disease and Hypertension

A.  Factual Background

Service medical records do not show the presence of 
hypertension or heart disease.  The report of the veteran's 
medical examination in October 1957 for separation from 
service shows blood pressure of 114/70 and a normal vascular 
system and heart.  A chest X-ray was reportedly within normal 
limits.

A VA report shows that the veteran was seen on an outpatient 
basis in April 1982.  His blood pressure was 136/100.  The 
diagnoses included elevated blood pressure. 

A VA report reveals that the veteran was seen in the General 
Medical Clinic in October 1983.  His blood pressure was 
138/86.  It was noted that he had Type IV 
hyperlipoproteinemia.

A VA report reveals that X-rays of the veteran's chest were 
taken in December 1985.  No abnormalities of the heart were 
found.

A VA report shows that the veteran was hospitalized in 
November 1992 for treatment of chest pain.  An echocardiogram 
showed severe dilated cardiomyopathy, ejection fraction of 
17 percent.  The diagnosis was low cardiac output, dilated 
cardiomyopathy.

A private medical report reveals that the veteran was 
hospitalized in April 1993.  A history of CAD, hypertension, 
hypercholesterolemia, and tobacco use was noted.  The 
discharge diagnosis was unstable angina.

A VA report reveals that the veteran was hospitalized from 
April to May 1993 for treatment of his unstable angina.  He 
underwent cardiac catheterization.  The diagnosis was 2V CAD.

B.  Legal Analysis

The criteria for establishing service connection for heart 
disease or hypertension are noted in Section I and III above.  
Hypertension means persistently high arterial blood pressure.  
While medical authorities have suggested various thresholds 
for high blood pressure, one common threshold is a systolic 
reading of 140 and a diastolic reading of 90.  Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).  

The service medical records do not show that the veteran was 
seen for heart problems or hypertension, and those conditions 
were not diagnosed while he was in service.  The post-service 
medical records do not demonstrate the presence of elevated 
blood pressure or heart problems prior to the 1980's.  Thus, 
presumptive service incurrence or aggravation under 38 C.F.R. 
§§ 3.307 and 309 is not available.  Nor does the competent 
medical evidence link the veteran's hypertension and CAD 
found many years after service to a disease or injury in 
service.

The veteran asserts that he inhaled a lot of steam in an 
injury in service that damaged his lungs and caused 
hypertension and heart problems.  This evidence is not 
credible because the objective medical evidence does not 
support it and it is not considered competent because the 
record does not show that he has the experience, training or 
education to make medical statements, diagnoses or opinions.  
38 C.F.R. § 3.159(a)(1); Espiritu, 2 Vet. App. 492.

The Board finds that the evidence does not demonstrate the 
presence of hypertension or heart disease in service or for 
many years later, and does not link either of these 
conditions to an incident of service.  The preponderance of 
the evidence is against the claim for service connection for 
heart disease and hypertension, and the claim is denied.

VI.  Service Connection for Headaches

A.  Factual Background

Service medical records are negative for a headache disorder.  
The report of the veteran's medical examination in October 
1957 for separation from service shows a normal neurological 
evaluation and no complaints of headaches.  These records 
show that the veteran sustained burns to the hands and 
abdomen in March 1957, but do not show that he sustained 
other accidents in service.

The veteran underwent VA examinations in 1986 to determine 
whether he had any sequelae from his burn injuries in 
service.  At a VA neurological examination in June 1986, 
headaches were not found.  At a surgical examination in July 
1986, headaches were not found.

A review of the post-service medical records does not show 
that the veteran has a diagnosis of headaches.

B.  Legal Analysis

The veteran asserts that he fell on his back on 2 occasions 
in service and hit his head that caused headaches.  The 
service medical records do not corroborate his statements 
regarding accidents that caused head injuries or headaches.  
Nor do the service medical records show that he complained of 
headaches.

The post-service medical records do not demonstrate the 
presence of a headache disorder.  While the veteran asserts 
that he has headaches, the post-service medical records do 
not show a diagnosis of headaches.  The Court has 
specifically disallowed service connection where there is no 
present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of evidence demonstrating the presence of 
headaches or the claimed condition, service connection cannot 
be granted for such a condition under the applicable 
statutory and regulatory criteria noted above.  The 
preponderance of the evidence is against the claim for 
service connection for headaches, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for a disability of the right upper 
extremity, including CTS, is denied.

Service connection for a disability of the left upper 
extremity, including CTS, is denied.

Service connection for a disorder manifested by facial 
numbness is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a respiratory disease is denied.

Service connection for heart disease and hypertension is 
denied.

Service connection for headaches is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

